PER CURIAM.
I (Writ granted. The court of appeal erred in relying on the unsworn and informal comments of an unidentified juror to find extraneous prejudicial information was improperly brought to the jury’s attention. The court of appeal is correct, however, that the district court erred in not questioning the jurors further, within *985the limitations provided by La.C.E. art. 606(B), when it became apparent that extraneous prejudicial information might have been improperly brought to their attention. Therefore, the matter is remanded to the district court, which is directed to conduct an evidentiary hearing. At this hearing, the testimony of jurors will be admissible to show whether and how jurors became aware of the death of Ms. Schenk. However, under La.Code Evid. art. 606(B), no juror may testify to the actual impact this information had on his mind or verdict. Nor may he speculate as to the impact it had on the mind of another juror.